PER CURIAM.
Nicholas Vance Furr appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Although the trial judge denied the motion without an evidentiary hearing, he did not attach to his order any portion of the files or record to refute Furr’s allegations.
Accordingly, we reverse the order denying Furr’s motion and remand the case to the trial court. On remand, unless the case files and records conclusively show that Furr is not entitled to relief, the trial court shall order the state to file an answer. After receipt of the answer, the trial court shall determine whether an evidentiary hearing is required. If the trial court should summarily deny the motion again, it shall attach such portions of the record which conclusively refute Furr’s allegations. Any party aggrieved by the subsequent action of the trial court must file a notice of appeal within thirty days to obtain appellate review.
RYDER, Á.C.J., and FRANK and PARKER, JJ., concur.